Citation Nr: 0105309	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  97-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for skin cancer, 
including as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active service from March 14, 1941 to 
December 14, 1945; from October 4, 1946 to September 24, 
1953; and from September 30, 1953 January 31, 1962.

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of service connection for skin cancer as secondary 
to exposure to ionizing radiation is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence of record shows that the 
veteran's bilateral hearing loss cannot satisfactorily be 
dissociated from his active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 3.303(d) (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Air Force service medical records do not document a diagnosis 
of hearing loss or a hearing impairment.  No hearing 
impairment was documented on retirement examination in 
October 1961.  A hearing test was performed revealing the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
15
20
LEFT
20
0
0
10
30

Post-service evidence documents no reference to hearing loss 
until 1988.  In April 1988 the veteran was seen at Kirtland 
Air Force Base (AFB) with complaints of decreased hearing.  
Examination indicated a normal ear, nose, and throat.  
Testing of hearing acuity was planned.  

In May 1988 the veteran was seen at Sheppard AFB for an 
evaluation of his hearing loss.  The veteran reported a 
history of seven years of exposure to flight line noise 
"(Base Ops)" without the use of ear protection.  A hearing 
test was performed and it was noted in the test that the 
veteran had worked in Base Operations for seven years.  

Testing was performed, and the assessment was mild to severe 
high frequency sensory hearing loss in both ears, 
"consistent with [history of] acoustic trauma.  No 
indication [of] medical pathology."  Hearing aids were 
prescribed.  

In August 1995 the veteran submitted a claim of service 
connection for hearing loss, claiming that he spent several 
years on the flight line around jet noises.  He reported 
being exposed to hazardous noises from 1953 through 1954 
while at Craig AFB, 1954 through 1955 while in Korea, and 
1955 through 1962 while at Kirtland AFB.  

A VA audio examination was conducted in February 2000.  The 
veteran reported occupational and recreation noise exposure 
while in the military, including exposure to jet aircraft 
during his work close to the flight line.  

On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
65
LEFT
20
35
60
60
65

The diagnosis was mild to severe sensorineural hearing loss 
bilaterally.  

The examiner noted that service records showed a "low-normal 
to borderline slight loss of sensitivity in the 4000 to 8000 
Hz range at the time of retirement" from the military.  

The examiner concluded that the current degree of loss was 
"dramatically different than the pattern of hearing shown at 
the time of retirement...giving evidence that the current 
degree of loss occurred following active duty."  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The February 2000 VA audio examination conducted pursuant to 
the Board's June 1999 remand does not appear to be adequate 
in some respects.  Some of the examiner's conclusions are 
vague.  

In particular, and as will be discussed in further detail 
below, the examiner did not appear to adequately address the 
Board's June 1999 question of whether the current hearing 
loss had resulted from an in-service hearing trauma.  

Regardless, the Board is of the opinion that there is 
sufficient medical evidence on file to allow for a 
determination on this issue.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed.Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.  

First, the record establishes that the veteran has a current 
hearing loss disability.  

Second, the veteran has reported being exposed to loud noise 
while in the military.  While hearing loss results did not 
rise to the level of a disability for VA purposes on 
separation examination in October 1961 (see 38 C.F.R. 
§ 3.385), the February 2000 VA examiner noted that the 
hearing test results found on separation examination in 
October 1961 were indicative of either low-normal hearing or 
borderline slight loss of hearing from 4000 to 8000 Hertz 
(Hz).  

Third, on examination in May 1988 the veteran reported a 
history of traumatic noise exposure while in the military.  
The examiner noted this as well, and concluded that his 
current hearing loss disability was consistent with the 
veteran's history of acoustic trauma.  

On the other hand, service records do not document a 
diagnosis or complaint of a hearing impairment.  Nor do they 
document any references or complaints of traumatic noise 
exposure.  

While there is no in-service documentation of traumatic noise 
exposure or hearing loss, the Board is of the opinion the 
veteran's accounts of noise exposure to be credible, insofar 
as they have been consistently reported over several years, 
and do not show any clear inconsistencies with the service 
records.  

The veteran reported a history of in-service noise exposure 
to a physician in May 1988, more than seven years before he 
filed his first claim for service connection for hearing 
loss.  When the veteran did file his claim in August 1995, he 
reported a very similar history of in-service noise exposure, 
and again on VA examination in February 2000.  



For these reasons, the Board finds the veteran's account of 
in-service noise exposure to be probative, in spite of the 
lack of in-service documentation indicating that the veteran 
was actually exposed to such noise.  

In addition, while hearing loss results did not rise to the 
level of a disability for VA purposes on separation 
examination in October 1961, and service medical records do 
not specifically document any hearing impairments (see 
38 C.F.R. § 3.385), the February 2000 VA examiner did note 
that the separation examination hearing test results were 
possibly indicative of slight high frequency hearing loss.  

Regardless of whether or not the in-service test results 
indicated hearing loss, a May 1988 medical opinion linked the 
veteran's loss of hearing to his history of acoustic trauma.  
The Board notes that the only history of acoustic trauma 
noted was an in-service history of acoustic trauma, which the 
Board has found to be credible.  See Hodges v. West, 13 Vet. 
App. 287 (2000).  

The Court has held that section 3.385 does not preclude 
service connection for a current hearing disability where the 
veteran submits evidence that the current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

The February 2000 VA examiner concluded that degree of 
hearing loss was dramatically different from the pattern of 
hearing loss shown at separation.  The examiner concluded 
that this demonstrated evidence that the current degree of 
hearing loss occurred following after active duty.  

While this appears to superficially imply that the VA 
examiner's conclusion was that the current hearing loss 
disability is not related to service, the Board finds that 
the VA examiner's opinion is not sufficiently clear to 
establish that such a conclusion was actually made.  

The examiner's use of the word "degree" in reference to 
current hearing loss, and "pattern" in reference to hearing 
loss at separation, makes it difficult to ascertain whether 
the examiner was differentiating between the patterns of 
hearing loss in order to conclude that the two were not 
related, or was merely contrasting the current degree of 
hearing loss and the degree of hearing loss at discharge.  

However, the last portion of his sentence, "giving evidence 
that the current degree of loss occurred following active 
duty," indicates that the examiner was merely making the 
contrast in order to find that the current level of hearing 
loss occurred after service as opposed to in-service, without 
actually offering any clear opinions as to the relationship, 
if any, between the current level of hearing loss and the 
veteran's reports of in-service noise exposure.  

In other words, it appears that the VA examiner only 
concluded that the current degree of hearing loss occurred 
after service and made no findings as to whether such a 
disability, while clearly occurring after service, resulted 
from in-service noise exposure.  

The VA examiner's conclusion offers little or no insight into 
the question of whether the current degree of hearing loss is 
etiologically linked to any in-service hearing loss or noise 
exposure; it only appears to offer a conclusion as to when 
the current degree of hearing loss first arose.  

A finding that a degree of hearing loss did not occur until 
after service is significantly different from a finding that 
there is no link between a current hearing loss disability 
and noise exposure in service.  The February 2000 VA examiner 
did not make such a finding.  

For these reasons, the Board finds that the February 2000 VA 
examiner's opinion is of less probative value than the June 
1988 medical opinion finding that the current level of 
hearing loss was consistent with the history of in-service 
acoustic trauma.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases).

In light of the above, the Board is of the opinion that the 
evidence in favor of the claim versus the evidence against 
the claim is in equipoise.  Therefore, the benefit of the 
doubt rule applies.  Applying the benefit of the doubt rule, 
the Board finds that the veteran's bilateral hearing loss 
cannot be satisfactorily disassociated from his period of 
active service.  Therefore, the Board concludes that 
bilateral hearing loss was incurred in service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1999 the Board remanded, in pertinent part, 
the issue of service connection for skin cancer as 
secondary to exposure to radiation for development 
pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

The record shows that the RO provided the veteran with notice 
as instructed by the Board in its June 1999 remand.  

In response to this notice the veteran provided a statement 
regarding his alleged exposure to radiation.  This statement 
provided additional details regarding alleged radiation 
exposure.  

The veteran reported exposure to radiation through his work 
around radar equipment between October 1946 and 1954 (he 
reported exposure from 1946 to 1953 in his original claim).  

Service personnel records indicate that  the veteran served 
in the following units, squadrons, or groups from October 
1946 to May 1954: 

(1) October 1946 to May 1947:  410th and 412th Army Air Force 
(AAF) Base Unit, Rolling Hills, California;  

(2) May 1947 to September 1947:  637th "Acft Contl & Wng" 
(Aircraft Control and Wing) Squadron (Sq), Long Beach, 
California;

(3) September 1947 to April 1951: 634th and 635th Acft Contl & 
Wng Sq, and Hq, 505th Acft Contl & Wng Group (Gp), McChord 
AFB, Washington; 

(4) April 1951 to August 1951: 116th Fighter-Intercept (Ftr-
Intcp) Sq, Geiger Field (Fld), Washington;

(5) August 1951 to February 1952: 4751st Air Base (AB) Sq, 
Geiger Fld;

(6) February 1952 to February 1953: 87th AB Sq, Geiger Fld;

(7) February 1953 to April 1953: 530th Defense Gp;

(8) April 1953 to May 1953: 530th Material Sq; 

(9) May 1953 to September 1953: 530th AB Sq, Geiger Fld; and

(10)  September 1953 to May 1954: 3615th Maintenance Sq, 
Craig AFB, Ala

In addition to alleging exposure to radiation through work 
around radar, the veteran also contended that he was exposed 
to radiation while stationed at Kirtland AFB from June 1955 
until discharge in January 1961.  During this period, the 
veteran reported working in base operations in the Personal 
Equipment Section, and that part of his duties included 
servicing aircraft returning from nuclear testing, including 
Operations REDWING, PLUMBBOB, HARDTACK I, ARGUS, AND HARDTACK 
II.  

Pursuant to the Board's remand instructions, the RO attempted 
to locate evidence of radiation exposure by sending requests 
for pertinent records to the National Personnel Records 
Center (NPRC) and the Dosimetry Branch of the Department of 
the Air Force (USAF Center for Radiation Dosimetry).  

The NPRC provided service personnel records, but noted that 
there was no DD Form 1141 (Radiation Exposure) on file.  

The USAF Center for Radiation Dosimetry responded that they 
could find no radiation data pertaining to the veteran.  
However, it was also indicated that the exposure period was 
listed as from March 1941 to December 1945, and went on to 
clarify that its facility did not have radiation exposure 
records dated prior to 1947.  It noted that there were 
multiple occurrences in the earlier days of occupational 
radiation exposure monitoring when records were apparently 
maintained at the individual unit or base level and were 
never forwarded for enclosure in the Air Force's central 
records.  

This notice indicates that the USAF performed a search using 
the incorrect dates in terms of the period of exposure.  The 
veteran has not contended that he was exposed to radiation 
between March 1941 and December 1945.  

As was stated above, the veteran has alleged radiation 
exposure in one form or another essentially from October 1946 
until discharge.  Therefore, it appears that the search 
conducted by the USAF was based on the incorrect period of 
time.  


On remand, another request should be sent to this facility 
with the correct period of service during which the alleged 
exposure occurred.  

The Board is of the opinion that other development is also 
warranted.  As was noted above, it appears that the veteran 
is alleging occupational radiation exposure from work with 
radar, as well as exposure to radiation from servicing 
aircraft returning from atmospheric nuclear testing.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge was incurred in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Skin cancer is not one of the diseases listed 
in paragraph (d)(2).  

As to the second method, VA has established special 
procedures to follow for those veterans seeking compensation 
for diseases related to exposure to radiation in service.  
See Hilkert v. West, 12 Vet. App. 145 (1999) (en banc); 
Wandel v. West, 11 Vet. App. 200 (1998).  

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Under the present circumstances, the record shows that skin 
cancer is a "radiogenic disease," and it appears that the 
disease became manifest within the applicable time period.  
See 38 C.F.R. § 3.311(b)(2)(ii), (b)(5).  

As stated above, the veteran contends that his skin cancer 
resulted from radiation exposure.  Therefore, as the 
veteran's skin cancer is a "radiogenic disease," and the 
veteran has alleged that the skin cancer resulted from his 
exposure to radiation, a dose assessment is required.  
38 C.F.R. § 3.311(a).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2000).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

It does not appear that the RO referred the case to the Under 
Secretary for Health, as mandated in 38 C.F.R. 
§ 3.311(a)(2)(iii), and requested by the Board in June 1999.  
On remand, the RO should, after completing all necessary 
development (as will be discussed in detail below), refer the 
case to the Under Secretary for Health, even if such 
development yields no evidence of radiation exposure.  See 
38 C.F.R. § 3.311(a)(1); Stegall v. West, 11 Vet. App. 268 
(1998).  

Since a DD Form 1141 could not be located, and the veteran is 
alleging exposure to occupational radiation, the Board 
concludes that it would be appropriate in this instance for 
the RO to send a written request, with pertinent information 
regarding his alleged occupation exposure (i.e., exposure 
through his work with radar) to the Air Force Medical 
Operations Agency, Radiation Protection Division, 110 Luke 
Avenue, Room 4005, Bolling Air Force Base, Washington, DC  
20332-7050.  This facility maintains a record of occupational 
radiation exposure.  See 38 C.F.R. § 3.311(a)(2)(iii); M21-1, 
Part III, para. 5.12(c)(5).  

As was stated above, the veteran has alleged exposure to 
occupational radiation through his work with radar, and has 
also contended that he worked on aircraft returning from 
direct support of atmospheric nuclear testing.  In essence, 
he has essentially alleged two different types of radiation 
exposure.  

In light of the allegation of two different forms of 
radiation exposure and the medical record documenting a 
diagnosis of skin cancer, the Board is of the opinion that 
dose assessments should be made by both the Under Secretary 
for Health and the Department of Defense, pursuant to section 
3.311(a)(2)(i) and (iii).  

The RO should request a dose assessment from the Under 
Secretary for Health for the alleged occupational radiation 
exposure and another to the Department of Defense for the 
allegation of exposure to radiation from servicing aircraft 
returning from direct support of atmospheric nuclear testing.  

If it is found, upon completion of the above development 
(including a dose assessment from the Under Secretary for 
Health), that the veteran was exposed to radiation during 
service, the claim must be referred to the Under Secretary 
for Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b).  

If it is determined that the veteran was not exposed to 
radiation, further development (i.e., referral to the Under 
Secretary for Benefits) is not required under 38 C.F.R. 
§ 3.311.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  
In the event that in-service radiation exposure is found but 
it is concluded that the skin cancer was not related to such 
exposure, or if no radiation exposure is found, further 
development of the issue of entitlement to direct service 
connection under 38 C.F.R. § 3.303(d) for skin cancer will be 
warranted.  

Service connection may be granted on a direct basis under 
38 C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge was incurred in service.  The 
United States Court of Appeals for the Federal Circuit has 
held that the duty to assist requires the Secretary to assist 
the appellant in developing his claim as to all theories of 
all possible in-service causes of that current disability.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On VA examination of the skin in February 2000, the VA 
examiner opined that the veteran had had multiple skin 
cancers "which are possibly related to exposure to ionizing 
radiation, in addition to exposure to sunlight while on 
active duty."  

The Board is of the opinion that the February 2000 VA skin 
examiner's conclusion is too tenuous to constitute sufficient 
medical evidence upon which the claim can be decided.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d))

The examiner indicated that the link between skin cancer and 
service was only possible, and did not offer any substantive 
support for this conclusion.  In fact,  there is no current 
documentation in the record of the veteran ever being exposed 
to radiation.  See Wandel, supra.  In addition, the VA 
examiner did not explain the basis of his conclusion that the 
skin cancer could possibly be related to in-service sun 
exposure versus pre-service or post-service sun exposure.  

As the record has already established the presence of a 
current disability but has not presented sufficient medical 
evidence upon which a determination can be made, the Board is 
of the opinion that a remand for an opinion by a VA examiner 
should be scheduled.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  


In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, the issue of service connection for skin cancer, 
including as secondary to exposure to radiation is remanded 
for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should ask the veteran to 
provide any additional evidence he may 
possess regarding his alleged exposure to 
radiation in service.  



3.  The RO should send a request for any 
information regarding the veteran's 
reported occupational exposure to 
ionizing radiation through his work 
around radar equipment from October 1946 
through May 1954 to the following 
locations, as well as any other locations 
where it is indicated that such 
information may be found:

(a) Air Force Medical Operations 
Agency
AFMOA/SGOR
Radiation Protection Division
110 Luke Avenue, Room 4005
Bolling Air Force Base
Washington, DC 20332-7050;

(b) USAF Center for Radiation 
Dosimetry
E Drive
Brooks AFB, TX 78235 

These requests should document where the 
veteran was stationed during the period 
of alleged exposure from October 1946 to 
May 1954, as noted in the body of this 
remand.  

Attempts to obtain these records from 
these locations shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

The RO should take any appropriate action 
suggested by the facilities mentioned 
above in the event that it cannot provide 
the information requested.  




4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  The RO must then forward such records 
and any other evidence pertaining to the 
veteran's reported exposure to 
occupational radiation to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

The RO should take any appropriate action 
suggested by the Under Secretary for 
Health in the event that it cannot 
provide a dose estimate for the veteran.  

6.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(i), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Threat Reduction 
Agency (DTRA) to ascertain whether it can 
provide a dose estimate for the veteran 
with respect to his alleged exposure to 
ionizing radiation as a result of 
servicing aircraft returning from use in 
support of Operations REDWING, PLUMBOB, 
HARDTACK I, ARGUS, and HARDTACK II, while 
stationed at Kirtland AFB, New Mexico, 
from June 1955 to June 1961.  

The RO should provide DTRA with 
additional information, including copies 
of available service records (including 
service personnel records), statements 
from the veteran, a copy of this remand, 
and any other pertinent information 
submitted by the veteran, if any, 
regarding the above-mentioned activities.

The RO should take any appropriate action 
suggested by the DTRA in the event that 
it cannot provide a dose estimate for the 
veteran.  

7.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).  

8.  If and only if it is determined that 
the veteran was exposed to in-service 
radiation, but that his skin cancer was 
not related to such exposure, or that he 
was not exposed to ionizing radiation, 
the RO should schedule a VA medical 
opinion from an appropriate medical 
specialist to carefully review the 
records pertaining to the veteran's 
medical history and the veteran's history 
of skin cancer.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to submission of a 
medical opinion report.  

The medical specialist must annotate the 
medical opinion report that the claims 
file was in fact made available for 
review.  

After carefully reviewing all medical 
evidence of record, including the service 
medical records and the copy of this 
remand, and any relevant VA examinations, 
the medical specialist is directed to 
specifically answer the following 
questions:  

Is at least as likely as not that the 
current skin cancer disability (or 
residuals therefrom) was incurred 
coincident with the veteran's military 
service?

In answering this question, the examiner 
should specifically discuss the etiology 
of the veteran's skin cancer disability, 
including a discussion of whether the 
current skin cancer disability was the 
result of in-service sun exposure, versus 
pre-service and post-service exposure to 
sunlight.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for skin cancer, including as 
secondary to exposure to ionizing 
radiation.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



